DETAILED ACTION
	This is the first office action on the merits for application 16/590,677, filed 10/2/2019, which claims priority to Japanese application JP2018-190287, filed 10/5/2018.
Claims 1-19 are pending in the application, and are considered herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Additional Prior Art
The Examiner wishes to apprise the Applicant of the following prior art reference. This reference is not applied in a current grounds of rejection.
Yuan, et al. (Applied Physics Letters, 2007, 91, 094107).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the films formed by doping S for substituting an O site" in line 10.   There is insufficient antecedent basis for this limitation in the claim, because there is no prior recitation of “films formed by doping S for substituting an O site.” For the purposes of examination, the limitation will be interpreted as “wherein each of the films is formed by substituting S into an O site.”
Claims 2-11 are indefinite, because of their dependence on Claim 1.
Claim 2 is further indefinite. Claim 2 recites that “the plurality of films are formed of a same material, and an amount of the doping S differs between each of the films.” This limitation is indefinite, because it is unclear how the materials can be the same material and simultaneously have different compositions.
Claim 3 is indefinite, because of its dependence on Claim 2.
Claim 12 recites the limitation "the films formed by doping S for substituting an O site" in line 12.   There is insufficient antecedent basis for this limitation in the claim, because there is no prior recitation of “films formed by doping S for substituting an O site.” For the purposes of examination, the limitation will be interpreted as “wherein each of the films is formed by substituting S into an O site.”
Claim 13 recites the limitation "the films formed by doping S for substituting an O site" in line 11.   There is insufficient antecedent basis for this limitation in the claim, because there is no prior recitation of “films formed by doping S for substituting an O site.” For the purposes of examination, the limitation will be interpreted as “wherein each of the films is formed by substituting S into an O site.”
Claims 14-19 are indefinite, because of their dependence on Claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6, 9, and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Baniecki, et al. (U.S. Patent Application Publication 2017/0213653 A1), in view of Chen, et al. (International Journal of Photoenergy, vol. 2014, Article ID 643532).
In reference to Claims 1, 4, 6, 9, Baniecki teaches an apparatus (Fig. 11, paragraphs [0057]-[0068]).
The apparatus comprises a conductive layer 27/28 (Fig. 11, paragraph [0062]).
The apparatus comprises a photocatalyst layer 25 (Fig. 11, paragraph [0059]).
The apparatus comprises a light-absorbing layer 10 arranged between the conductive layer 27/28 and the photocatalyst layer (Fig. 11, paragraph [0060]).
The light absorbing layer is formed of (i.e. comprises) a plurality of perovskite films 11 (Fig. 11, paragraph [0060]).
Baniecki teaches that each of the plurality of perovskite films 11 contains A1-xMxSnO3 where element A is Sr, Ba, or Ca, and M is La, Y, and Zr (paragraph [0030]). Therefore, Baniecki teaches that each of the perovskite films 11 contains tin (Sn), and oxygen (O), and one or more elements from Group II of the periodic table of elements, because Sr, Ba, and Ca are all Group II elements.
The disclosure of Baniecki comprises a disclosure in which layers 11 are SrSnO3.
Baniecki further explicitly recognizes SrSnO3 as a suitable perovskite material for the light-absorbing layer in the device of his invention (paragraph [0035]).

Baniecki does not teach that the films comprise sulfur.
To solve the same problem of doping SrSnO3 to alter its band gap, Chen teaches that doping SrSnO3 with S2- at a doping percentage of 2.08 % (wherein the S2- substitutes for O2-, paragraph 2, column 2, page 1) decreases the band gap of the SrSnO3 from 3.52 eV to 3.09 eV (Fig. 3, page 3). It is noted that 3.09 eV lies within the desired band gap range for the perovskite layers of the device of Baniecki.
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used SrSnO3 comprising a 2.08% substitution with S2- in the O2- sites, as taught by Chen, as the material of at least one of the layers 11 in the device of Baniecki, because (1) Baniecki explicitly recognizes SrSnO3 as a suitable perovskite material for the light-absorbing layer in the device of his invention (paragraph [0035]), (2) Baniecki teaches that the perovskite layers of his invention can be doped to alter the band gap of the material (paragraph [0026]), and that desirable band gaps for the light absorbing layer of his invention s in the range of 1.3-3.2 eV (paragraph [0022]), and (3) Chen teaches that doping SrSnO3 with S2- at a doping percentage of 2.08 % (wherein the S2- substitutes for O2-, paragraph 2, column 2, page 1) decreases the band gap of the SrSnO3 from 3.52 eV to 3.09 eV (Fig. 3, page 3), which is within the desired band gap range for the perovskite layers of the device of Baniecki.
Using SrSnO3 comprising a 2.08% substitution with S2- in the O2- sites as the material of at least one of the layers 11 in the device of Baniecki teaches the limitations of Claim 1, wherein each of the films (11) contains S, and wherein each of the films is formed by substituting S into an O site so that a band gap takes a predetermined value in a range between 0eV and 4 eV (because 3.09 eV, as taught by Chen, lies within the claimed range).
Using SrSnO3 comprising a 2.08% substitution with S2- in the O2- sites as the material of at least one of the layers 11 in the device of Baniecki teaches the limitations of Claim 4, wherein the one or more elements selected from Group I or Group II includes Sr.
Using SrSnO3 comprising a 2.08% substitution with S2- in the O2- sites as the material of at least one of the layers 11 in the device of Baniecki teaches the limitations of Claim 6, wherein a compositions of a film of the light-absorbing layer is SrSnSxO3-x, and the doping S at% is in a range between 0 < x < 30, because 2.08 at% is between 0 and 30 at%.
Using SrSnO3 comprising a 2.08% substitution with S2- in the O2- sites as the material of at least one of the layers 11 in the device of Baniecki teaches the limitations of Claim 9, wherein the conductive layer contains Sn and O, and is a degenerately doped perovskite-type layer.
In reference to Claims 13, 16, and 18, Baniecki teaches an oxygen generating device (Fig. 11, paragraphs [0057]-[0068]).
The device comprises an oxygen generating electrode 27/28/26/10 (Fig. 11). 
The oxygen generating electrode comprises a conductive layer 27/28 (Fig. 11, paragraph [0062]).
The oxygen generating electrode comprises a photocatalyst layer 25 (Fig. 11, paragraph [0059]).
The oxygen generating electrode comprises a light-absorbing layer 10 arranged between the conductive layer 27/28 and the photocatalyst layer (Fig. 11, paragraph [0060]).
The light absorbing layer is formed of (i.e. comprises) a plurality of perovskite films 11 (Fig. 11, paragraph [0060]).
Baniecki teaches that each of the plurality of perovskite films 11 contains A1-xMxSnO3 where element A is Sr, Ba, or Ca, and M is La, Y, and Zr (paragraph [0030]). Therefore, Baniecki teaches that each of the perovskite films 11 contains tin (Sn), and oxygen (O), and one or more elements from Group II of the periodic table of elements, because Sr, Ba, and Ca are all Group II elements.
The disclosure of Baniecki comprises a disclosure in which layers 11 are SrSnO3.
Baniecki further explicitly recognizes SrSnO3 as a suitable perovskite material for the light-absorbing layer in the device of his invention (paragraph [0035]).
Baniecki teaches that the perovskite layers of his invention can be doped to alter the band gap of the material (paragraph [0026]), and that desirable band gaps for the light absorbing layer of his invention s in the range of 1.3-3.2 eV (paragraph [0022]).
Baniecki does not teach that the films comprise sulfur.
3 to alter its band gap, Chen teaches that doping SrSnO3 with S2- at a doping percentage of 2.08 % (wherein the S2- substitutes for O2-, paragraph 2, column 2, page 1) decreases the band gap of the SrSnO3 from 3.52 eV to 3.09 eV (Fig. 3, page 3). It is noted that 3.09 eV lies within the desired band gap range for the perovskite layers of the device of Baniecki.
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used SrSnO3 comprising a 2.08% substitution with S2- in the O2- sites, as taught by Chen, as the material of at least one of the layers 11 in the device of Baniecki, because (1) Baniecki explicitly recognizes SrSnO3 as a suitable perovskite material for the light-absorbing layer in the device of his invention (paragraph [0035]), (2) Baniecki teaches that the perovskite layers of his invention can be doped to alter the band gap of the material (paragraph [0026]), and that desirable band gaps for the light absorbing layer of his invention s in the range of 1.3-3.2 eV (paragraph [0022]), and (3) Chen teaches that doping SrSnO3 with S2- at a doping percentage of 2.08 % (wherein the S2- substitutes for O2-, paragraph 2, column 2, page 1) decreases the band gap of the SrSnO3 from 3.52 eV to 3.09 eV (Fig. 3, page 3), which is within the desired band gap range for the perovskite layers of the device of Baniecki.
Using SrSnO3 comprising a 2.08% substitution with S2- in the O2- sites as the material of at least one of the layers 11 in the device of Baniecki teaches the limitations of Claim 13, wherein each of the films (11) contains S, and wherein each of the films is formed by substituting S into an O site so that a band gap takes a predetermined value in a range between 0eV and 4 eV (because 3.09 eV, as taught by Chen, lies within the claimed range).
The device of Baniecki comprises a counter electrode 22 provided at a position facing the oxygen generating electrode (Fig. 11, paragraph [0058]).
The device of Baniecki comprises an electrolyte solution 29 filled between the oxygen generating electrode and the counter electrode (Fig. 11, paragraph [0058]).
Using SrSnO3 comprising a 2.08% substitution with S2- in the O2- sites as the material of at least one of the layers 11 in the device of Baniecki teaches the limitations of Claim 16, wherein the one or more elements selected from Group I or Group II includes Sr.
Using SrSnO3 comprising a 2.08% substitution with S2- in the O2- sites as the material of at least one of the layers 11 in the device of Baniecki teaches the limitations of Claim 18, wherein a compositions of a film of the light-absorbing layer is SrSnSxO3-x, and the doping S at% is in a range between 0 < x < 30, because 2.08 at% is between 0 and 30 at%.
In reference to Claims 2-3 and 14-15, modified Baniecki as applied to Claim 1 does not teach that the compositions of the light absorbing layer is the composition recited in Claims 2-3 and 14-15.
However, Baniecki teaches that the device of his invention comprises multiple stannate-based perovskite layers 11 (Fig. 11).
Chen’s disclosure teaches that the band gap of the S-doped SrSnO3 is a result-effective variable that depends on the amount of S doping within the SrSnO3. Specifically, Fig. 3 of Chen teaches that SrSnO3 with no S doping has a band gap of 3.52 eV, and SrSnO3 with 2.08 at% S doping has a band gap of 3.09 eV.
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have tuned the amount of S doping within the different layers of the S-doped SrSnO3 layers of the device of modified Baniecki, in order to control their relative band gaps, and the band gap matching between these layers and adjacent layers within the device.
It is the Examiner’s position that this routine optimization would have led one of ordinary skill in the art at the time the instant invention was filed to have arrived at the S-doping patterns recited in Claims 2-3 and 14-15, without undue experimentation.
In reference to Claims 5 and 17, modified Baniecki as applied to Claim 1 does not teach that the compositions of the light absorbing layer is the composition recited in Claims 5 and 17.
However, Baniecki teaches that one of several suitable materials for his layer 11 includes BaSnO3 (Fig. 3, paragraphs [0035]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used BaSnO3 as the base perovskite material of layers 11 of the device of modified Baniecki.
3, because BaSnO3 and SrSnO3 have similar crystal structures and electronic configurations.
Therefore, one of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation of success in using BaSnO3 comprising a 2.08% substitution with S2- in the O2- sites as the material of layers 11 in the device of Baniecki, based on the teachings of Baniecki and Chen.
Using BaSnO3 comprising a 2.08% substitution with S2- in the O2- sites as the material of layers 11 in the device of Baniecki teaches the limitations of Claims 5 and 17, wherein a compositions of a film of the light-absorbing layer is BaSnSxO3-x, and the doping S at% is in a range between 0 < x < 25, because 2.08 at% is between 0 and 25 at%.
In reference to Claims 11 and 19, it is the Examiner’s position that layers 26 and the layer 11 closest to layer 26 (Fig. 11) can be construed as the “substrate” of Claims 11 and 19.
Baniecki teaches that one of several materials suitable for layer 11 includes LaBaSnO3 (paragraph [0032]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed at least the layer 11 closest to item 26 in Fig. 11 of Baniecki from LaBaSnO3, because Baniecki teaches that this is a suitable material for layer(s) 11 of his invention.
Forming at least the layer 11 closest to item 26 in Fig. 11 of Baniecki from LaBaSnO3 teaches the limitations of Claims 11 and 19, wherein the device comprises a substrate 26/11 for supporting a stacked body of the conductive layer, the light-absorbing layer, and the photocatalyst layer (i.e. because these are all structurally connected to items 26/11).
Forming at least the layer 11 closest to item 26 in Fig. 11 of Baniecki from LaBaSnO3 teaches the limitations of Claims 11 and 19, wherein the substrate is Ba1-zLazSnO3.
In reference to Claim 12, Baniecki teaches an apparatus (Fig. 11, paragraphs [0057]-[0068]).
The apparatus comprises a first wiring, corresponding to the portion of wiring 35 attached to item 27/28 (Fig. 11, paragraph [0064]).

The apparatus comprises a conductive layer 27/28 connected to the first wiring (Fig. 11, paragraph [0062]).
The apparatus comprises a photocatalyst layer 25 connected to the second wiring (Fig. 11, paragraph [0059]).
The apparatus comprises a light-absorbing layer 10 arranged between the conductive layer 27/28 and the photocatalyst layer (Fig. 11, paragraph [0060]).
The light absorbing layer is formed of (i.e. comprises) a plurality of perovskite films 11 (Fig. 11, paragraph [0060]).
Baniecki teaches that each of the plurality of perovskite films 11 contains A1-xMxSnO3 where element A is Sr, Ba, or Ca, and M is La, Y, and Zr (paragraph [0030]). Therefore, Baniecki teaches that each of the perovskite films 11 contains tin (Sn), and oxygen (O), and one or more elements from Group II of the periodic table of elements, because Sr, Ba, and Ca are all Group II elements.
The disclosure of Baniecki comprises a disclosure in which layers 11 are SrSnO3.
Baniecki further explicitly recognizes SrSnO3 as a suitable perovskite material for the light-absorbing layer in the device of his invention (paragraph [0035]).
Baniecki teaches that the perovskite layers of his invention can be doped to alter the band gap of the material (paragraph [0026]), and that desirable band gaps for the light absorbing layer of his invention s in the range of 1.3-3.2 eV (paragraph [0022]).
Baniecki does not teach that the films comprise sulfur.
To solve the same problem of doping SrSnO3 to alter its band gap, Chen teaches that doping SrSnO3 with S2- at a doping percentage of 2.08 % (wherein the S2- substitutes for O2-, paragraph 2, column 2, page 1) decreases the band gap of the SrSnO3 from 3.52 eV to 3.09 eV (Fig. 3, page 3). It is noted that 3.09 eV lies within the desired band gap range for the perovskite layers of the device of Baniecki.
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used SrSnO3 2- in the O2- sites, as taught by Chen, as the material of at least one of the layers 11 in the device of Baniecki, because (1) Baniecki explicitly recognizes SrSnO3 as a suitable perovskite material for the light-absorbing layer in the device of his invention (paragraph [0035]), (2) Baniecki teaches that the perovskite layers of his invention can be doped to alter the band gap of the material (paragraph [0026]), and that desirable band gaps for the light absorbing layer of his invention s in the range of 1.3-3.2 eV (paragraph [0022]), and (3) Chen teaches that doping SrSnO3 with S2- at a doping percentage of 2.08 % (wherein the S2- substitutes for O2-, paragraph 2, column 2, page 1) decreases the band gap of the SrSnO3 from 3.52 eV to 3.09 eV (Fig. 3, page 3), which is within the desired band gap range for the perovskite layers of the device of Baniecki.
Using SrSnO3 comprising a 2.08% substitution with S2- in the O2- sites as the material of at least one of the layers 11 in the device of Baniecki teaches the limitations of Claim 12, wherein each of the films (11) contains S, and wherein each of the films is formed by substituting S into an O site so that a band gap takes a predetermined value in a range between 0 eV and 4 eV (because 3.09 eV, as taught by Chen, lies within the claimed range).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Baniecki, et al. (U.S. Patent Application Publication 2017/0213653 A1), in view of Chen, et al. (International Journal of Photoenergy, vol. 2014, Article ID 643532), as applied to Claim 1, and further in view of Lee, et al. (U.S. Patent Application Publication 2017/0033246 A1).
In reference to Claims 7-8, modified Baniecki as applied to Claim 1 does not teach that the compositions of the light absorbing layer is the composition recited in Claims 7-8.
However, Baniecki teaches that one of several suitable materials for his layer 11 includes BaSnO3 (Fig. 3, paragraphs [0035]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used BaSnO3 as the base perovskite material of layers 11 of the device of modified Baniecki.
3, because BaSnO3 and SrSnO3 have similar crystal structures and electronic configurations.
Therefore, one of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation of success in using BaSnO3 comprising a 2.08% substitution with S2- in the O2- sites as the material of layers 11 in the device of Baniecki, based on the teachings of Baniecki and Chen.
Using BaSnO3 comprising a 2.08% substitution with S2- in the O2- sites as the material of layers 11 in the device of Baniecki teaches the limitations of Claim 7, wherein a compositions of a film of the light-absorbing layer is BaSnSxO3-x, and the doping S at% is in a range between 0 < x < 0.25, because 2.08 at% is between 0 and 25 at%.
Using BaSnO3 comprising a 2.08% substitution with S2- in the O2- sites as the material of layers 11 in the device of Baniecki teaches the limitations of Claim 8, wherein a compositions of a film of the light-absorbing layer is BaSnSxO3-x, and the doping S at% is in a range between 0 < x < 0.3, because 2.08 at% is between 0 and 30 at%.
This modification of Baniecki does not teach the limitations of Claims 7-8, wherein the BaSnSxO3-x further comprises K at the level recited in Claims 7-8.
To solve the same problem of providing BaSnO3, Lee teaches that BaSnO3 may be suitably doped with K in the “A” site, corresponding to the position of Ba in the perovskite lattice (paragraph [0049]).
It is the Examiner’s position that one of ordinary skill in the art at the time the instant invention was filed to have modified the amount of K doping within the BaSnSxO3-x material of modified Baniecki, in order to achieve a desired band gap of the material, because K has a different electronic structure than Ba.
It is further the Examiner’s position that this routine optimization would have led one of ordinary skill in the art at the time the instant invention to have arrived at the compositions recited in Claims 7-8.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Baniecki, et al. (U.S. Patent Application Publication 2017/0213653 A1), in view of Chen, et al. (International Journal of Photoenergy, vol. 2014, Article ID 643532), and further as evidenced by Weston, et al. (Physical Review B, 2018, vol. 97, 054112).
In reference to Claim 10, modified Baniecki as applied to Claim 1 does not teach that the compositions of the light absorbing layer is the composition recited in Claim 10.
However, Baniecki teaches that one of several suitable materials for his layer 11 includes Ba0.97La0.03SnO3 (Fig. 4, paragraphs [0036]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used Ba0.97La0.03SnO3 as the base perovskite material of layers 11 of the device of modified Baniecki.
It is the Examiner’s position that the S-substitution described in the rejection of Claim 1 above would result in similar decrease of the band gap of Ba0.97La0.03SnO3, because Ba0.97La0.03SnO3 and SrSnO3 have similar crystal structures and electronic configurations.
Therefore, one of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation of success in using Ba0.97La0.03SnO3 comprising a 2.08% substitution with S2- in the O2- sites as the material of layers 11 in the device of Baniecki, based on the teachings of Baniecki and Chen.
Using Ba0.97La0.03SnO3 comprising a 2.08% substitution with S2- in the O2- sites as the material of layers 11 in the device of Baniecki teaches the limitations of Claim 10, wherein the conductive layer is an n-type conductive layer to which La is added.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SADIE WHITE/Primary Examiner, Art Unit 1721